Citation Nr: 1511622	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  04-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for degenerative disc disease of the lumbar spine with lumbar strain and radiculopathy for the period following September 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that increased the rating for degenerative disc disease with lumbar strain from 20 to 40 percent disabling, effective March 23, 1999.  In a February 2004 rating determination, the RO reclassified the Veteran's low back condition as degenerative disc disease, L4-5, with radiculopathy, and assigned a 60 percent disability evaluation, effective May 22, 2002.  

In February 2008, August 2009, July 2010, and September 2012 the Board remanded the Veteran's claim for further development.  In its September 2012 decision, the Board granted a 60 percent rating for degenerative disc disease of the lumbar spine with lumbar strain for the appeal period prior to May 22, 2002; and denied an evaluation in excess of 60 percent for the period prior to September 23, 2002, the date the applicable rating criteria was amended.  In order to determine whether the old rating criteria or the new rating criteria would result in the highest rating for the Veteran's disability for the period following September 23, 2002, the Board remanded the matter to afford him a new VA examination to assess the current neurological manifestations of his low back disability.  The Board remanded the Veteran's claim again in July 2014.  It has now returned to the Board for appellate review.  

The Veteran appeared at a videoconference hearing before a now retired Veterans Law Judge in July 2006.  A transcript of the hearing is of record.  The Board notes that the VLJ who conducted the July 2006 hearing has since retired and is no longer employed by the Board.  In June 2012, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2014) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran did not respond to this letter.  Consistent with the terms of the letter, the Board will, therefore, presume that the Veteran does not desire another hearing and will proceed with a decision on the claim on appeal.


FINDING OF FACT

Since September 23, 2002, the Veteran's service-connected lumbar spine disability did not result in residuals of vertebral fracture or unfavorable ankylosis of the entire spine. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for degenerative disc disease of the lumbar spine with lumbar strain and radiculopathy since September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.321, 4.1, 4.3, 4.7, 4.16, 4.25, 4.40, 4.45, 4.59, 4.71a, 4.72, Diagnostic Code 5293 (2002); Diagnostic Codes 5235-5243 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  June 2003, May 2008, and September 2009 letters informed him of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's lumbar spine disability in July 2003, January 2009, November 2009, January 2010 addendum, November 2010, August 2014 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

As regards to the July 2006 hearing, the Veteran was provided an opportunity to set forth his contentions before a now retired Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.



Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In this case, the Veteran is in receipt of 60 percent disability rating for the lumbar spine disability, effective May 22, 2002, pursuant to diagnostic code 5293.  On September 23, 2002, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, Diagnostic Code 5293, were revised.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  Further, the remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2014)).  In order to determine which criteria would result in the highest rating, the Board will hereafter designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations.

Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  However, revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2014); VAOPGCPREC 3-2000.

The timing of the amendment requires the Board to consider the claim under the appropriate pre-amended regulations for the entire period on appeal.  In addition, the Board must analyze the evidence pertaining to the period after the effective date of the new regulations and consider whether a higher rating is warranted.  See VAOPGCPREC 7-2003.

Prior to September 23, 2002, Diagnostic Code 5293, intervertebral disc syndrome (IVDS), provided for the assignment of a maximum schedular rating of 60 percent for pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The only rating codes extent at the time that provided for a higher evaluation was Diagnostic Code 5285, which assigned a 100 percent evaluation based on residuals of vertebral fracture with cord involvement rendering the victim bedridden, or Diagnostic Code 5286, which assigned a 100 percent evaluation based on unfavorable ankylosis with marked deformity.  38 C.F.R. § 4.71a (2002).

Post-September 23, 2006, the criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  

Under Diagnostic Code 5243, Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A July 2003 VA examination noted the examiner only reviewed notes on the CPRS.  The Veteran reported severe, constant back pain.  From 1 to 10, his pain was a 9.  He walked with difficulty and very slowly.  He noted other features that were associated were dizziness, numbness, weakness, bladder complaints, and bowel complaints.  He had no erectile dysfunction.  He used a cane and crutches and could walk approximately 50 feet, and then he becomes unsteady and falls.  On examination, the Veteran's spine was intact and posture and gait were very slow, bent over.  Curvature of the spine was somewhat lordotic.  His active range of motion was flexion to 45 degrees with pain and extension to 20 degrees with pain.  The range of motion could not be further given because of pain on motion.  The examiner noted it appeared the Veteran at times had spasm, weakness, and tenderness.  Neurological exam appeared to be intact.  Motor strength was normal, and no muscle atrophy was found.  Deep reflexes appeared to be decreased.  No pathological reflexes and no evidence of nonorganic physical signs.  The examiner noted the Veteran had intervertebral disc syndrome, which was proven on x-ray as a herniated disc at L4, L5, and S1.  The examiner further noted the Veteran had degenerative joint disease and osteoarthritis with spinal stenosis with severe pain.  

A January 2005 VA treatment record noted the Veteran had low back pain radiating to his right buttocks and to the right leg.  The Veteran's truck mobility was limited to all planes secondary to pain and he had an exaggerated lumbar lordotic curve.  An August 2005 VA treatment record noted the Veteran reported no difficulty urinating.  

A January 2009 VA examination noted the examiner reviewed the Veteran's claim folder.  The Veteran reported constant pain and the use of medication to control the pain.  He used a cane to walk, had a back brace and could walk 20-30 feet before needing to sit down.  The examiner noted the Veteran had bilateral sciatic pain going down both right and left legs.  

A November 2009 VA examination noted the examiner reviewed the Veteran's claim file.  The Veteran reported constant pain, 8-9 on a scale from 1-10.  He took medication, used a cane, and could walk 20 to 30 feet before having to sit down.  The examiner noted the Veteran had bilateral sciatic pain going down both right and left legs.  On active range of motion testing, flexion was to 30 degrees, extension to 5 degrees, left and right lateral flexion was to 20 degrees, and left and right lateral rotation was to 20 degrees.  On repetitive movements, there was further decrease motion due to pain and lack of endurance.  Forward flexion was to 20 degrees, extension to 5 degrees, left lateral flexion to 20 degrees, right lateral flexion to 2 degrees, and left and right lateral rotation to 20 degrees.  Muscle spasms were observed.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine, marked, with bilateral sciatica which was on the right and left sides.  

A January 2010 VA examination addendum noted the examiner reviewed the Veteran's medical records and previous examinations.  The Veteran reported incapacitating episodes due to his lumbar spine that were weekly during the year and so severe he had to lie down and take additional pain medications.  During flare-ups there was additional decreased range of motion and additional loss of range of motion.  

The Veteran was afforded a VA examination in November 2010.  The examiner reviewed the Veteran's file and medical records.  The Veteran reported no history of flare-ups, but a history of urinary incontinence, urgency, and nocturia.  He noted no fecal incontinence or obstipation.  He also reported erectile dysfunction, numbness, paresthesias, falls and unsteadiness.  The examiner noted the etiology of these symptoms were unrelated to the claimed disability, explaining that the Veteran had noninsulin-dependent diabetes mellitus (NIDDM) that could account for paresthesias, erectile dysfunction, and numbness.  The Veteran further reported a history of fatigue, decreased motion, stiffness, weakness, and spasms.  Pain was moderate, constant, and daily; covering the entire length of the spine, and was characterized by feelings of aching, throbbing, and tightening of the muscle.  He reported incapacitating episodes of pain, but took pain medication and as able to get through it.  He stated he used a cane to walk.  

On examination, the Veteran's posture and head position were normal, his gait was normal, and there was no ankylosis.  Tenderness on both sides of the thoracolumbar sacrospinalis was observed.  His active range of motion was flexion to 35 degrees, extension to 5 degrees, left lateral flexion to 5 degrees, right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion.  Upon repetitive range of motion testing, flexion was to 25 degrees, extension to 5 degrees, left lateral flexion to 5 degrees, right lateral flexion 10, and left and right lateral rotation were to 10 degrees.  The examiner found objective evidence of pain following repetitive motion, noting the most important factor was lack of endurance.  Reflex exam revealed knee jerk on both sides were absent, and ankle jerk on the left side was absent, and hypoactive on the right side.  Left and right lower sensory exam findings noted affective nerves were L2 and 3 dermatomes and vibration, position sense, pain or pinprick, and light touch were normal.  Additionally, no dysesthesias was noted.  There was no indication of muscle atrophy, but muscle tone was abnormal; paraspinous muscle weakness bilaterally at L4-5.  The examiner opined that all actives of daily life take the Veteran longer to perform; he was unable to stand for more than 10 minutes.   

A May 2014 VA treatment record noted the Veteran denied any difficulty passing urine and stated he had nocturia and attributed this "to inatke [sic] of 'my water pill.'"



The Veteran was afforded another VA examination in August 2014.  The examiner reviewed the case file and performed an in-person examination.  The Veteran reported he continued to have back pain, but controlled it with pain medications.  He needed a cane or walker for walking more than 10-15 minutes.  He did not report any flare-ups.  On examination, the Veteran's active range of motion was forward flexion to 80 degrees with objective evidence of painful motion beginning at 80 degrees, extension was to 10 degrees with no objective evidence of painful motion, left and right lateral flexion was to 20 degrees with objective evidence of painful motion beginning 20 degrees, and left and right lateral rotation was to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  Upon repetitive range of motion testing, range of motion remained the same except for left and right lateral rotation was to 20 degrees.  The examiner found the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The examiner found the Veteran had pain to palpation over the lumbar spine area.  Muscle strength was normal and the Veteran did not have muscle atrophy.  Reflexes were absent for the right and left knee and ankle jerk.  Sensory exam was normal and straight leg test was negative.  The examiner found the Veteran did not have radiculopathy, ankylosis, other neurologic abnormalities or findings related to thoracolumbar spine condition.  The examiner also did not find any evidence of incapacitating episodes.  The examiner reviewed a MRI from September 2008 that revealed multilevel disc space disease most pronounced at L5-S1.  The examiner diagnosed the Veteran with spondylolisthesis and degenerative arthritis of the lumbar spine.  

The examiner further assessed the current neurological manifestations of the Veteran's lumbar spine disability.  The examiner opined the Veteran's condition was less likely than not due to or a result of his service-connected condition, explaining no current neurological manifestations of his low back disability were noted.  The examiner further opined the Veteran did not have any bowel or bladder dysfunction or erectile dysfunction related to his lumbar spine disability, explaining the Veteran had a diagnosis of hypogonadism and was being treated with testosterone.  VA medical records showed no evidence of bowel and bladder dysfunction conditions and the Veteran denied any bowel dysfunction.  He had difficulty holding urine for prolonged time and stated that occasionally he had urine leakage before he could make it to the bathroom, but denied being diagnosed with any specific urinary dysfunction or condition.  Also, he was on diuretics, which "may continue to his urinary symptoms."  The examiner further noted no other neurological abnormalities found on examination are related to the Veteran's lumbar spine disability. 

Based upon these findings and the lay evidence of record, the Board finds the assignment of a disability rating in excess of 60 percent for the lumbar spine disability since September 23, 2002, is not warranted, as the requirements for an evaluation in excess of 60 percent under the pre-amended regulations, the current General Rating Formula for Diseases and Injuries of the Spine, and the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002), DCs 5235-5243 (2014).

In the present case, private and VA medical treatment and examination reports relating to the state of the Veteran's lumbar spine disability with radicular symptoms since September 23, 2002, show that he experienced constant low back pain and had a herniated disc at L4, L5, and S1, with deep reflexes appearing to be decreased.  These presented a constellation of symptomatology that more closely approximated a 60 percent evaluation under Diagnostic Code 5293 for lumbar pain and persistent symptoms compatible with sciatic neuropathy, characteristic pain and demonstrable muscle spasms, absent ankle jerk, or other neurological findings appropriate to site of disease disc and little intermittent relief, consistent with pronounced IVDS.  As the records do not objectively demonstrate the presence of fracture residuals affecting any of his vertebrae, or unfavorable ankylosis with marked deformity, he does not meet the criteria for a rating above 60 percent under Diagnostic Codes 5285 and 5286.

Post-September 23, 2002, the rating schedule provided for no rating above 60 percent except for unfavorable ankylosis of the entire spine, in which case a 100 percent rating would be assigned.  As this specific clinical finding has not been objectively demonstrated, there is no basis to allow an evaluation above 60 percent on application of the revised rating schedule.

The VA and private medical record, including the reports of the VA examinations, demonstrate that the Veteran's lumbar spine disability resulted in forward flexion to no less than 20 degrees, even after repetitive testing.  See November 2009 VA examination.  This would produce no more than a 40 percent evaluation on application of the revised, post-September 23, 2002 rating criteria under Diagnostic Code 5243.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 60 percent rating already assigned.  

The Board has also considered whether the Veteran's radiculopathy would warrant a higher rating.  The Veteran is service-connected for degenerative disc disease of the lumbar spine with lumbar strain and radiculopathy at the maximum schedular rating of 60 percent under Diagnostic Code 5293 for lumbar pain and persistent symptoms compatible with sciatic neuropathy, characteristic pain and demonstrable muscle spasms, absent ankle jerk, or other neurological findings appropriate to site of disease disc and little intermittent relief, consistent.  Since he is rated at the maximum schedular rating under 5293, the Board must look to the new regulations to see if the Veteran's disability warrants a higher or separate rating.  Although the new general rating formula also provides for the evaluation of any associated objective neurologic abnormalities, the Veteran is unable to achieve a higher or separate rating due to his radiculopathy.  The evidence of record since September 23, 2002, does not indicate radiculopathy symptoms severe enough, if rated separately, to afford the Veteran a higher overall rating.  Indeed, the August 2014 VA examiner opined that the Veteran did not have radiculopathy. So to the extent there is radiculopathy, under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatic nerve), there would have to be at least a moderate symptoms (20 percent rating) in one leg and moderately severe symptoms (40 percent rating) in the other leg, to go along the 20 percent rating for the lumbar spine limitation of motion criteria.  The evidence above simply does not demonstrate that the radiculopathy is that severe.   

The Board has also considered whether there are additional neurological abnormalities that would warrant a higher rating.  During the July 2003 VA examination, the Veteran reported bladder and bowel complaints.  The examiner also found deep reflexes appeared to be decreased, and tenderness.  A January 2005 VA treatment record noted the Veteran complained of pain radiating down his right buttocks and right leg.  A January 2009 VA examination noted the Veteran had bilateral sciatic pain and a November 2009 VA examination noted the Veteran was diagnosed with bilateral sciatica.  During his November 2010 VA examination, the Veteran reported urinary incontinence, urgency, nocturia, erectile dysfunction, numbness, paresthesias, and unsteadiness.  The Veteran also denied fecal incontinence or constipation.  The August 2014 VA examiner found the Veteran had pain to palpation over the lumbar spine area and reflexes were absent for the right and left knee and ankle jerk. 

The Board finds that aside from the radiculopathy, objective neurological abnormalities associated with the Veteran's lumbar spine are not shown.  The November 2010 VA examiner explained that the Veteran had NIDDM and that diabetes could account for his paresthesias, erectile dysfunction, and numbness.  A May 2014 VA treatment record noted the Veteran denied any difficulty passing urine and stated he had nocturia and attributed this "to inatke [sic] of 'my water pill.'"  The Veteran was afforded another examination in August 2014 to clarify whether he had any neurological impairment due to his lumbar spine disability.  The August 2014 VA examiner opined that the Veteran did not have radiculopathy and that the Veteran's condition was less likely than not due to or a result of his service connected condition, explaining no current neurological manifestations of his low back disability were noted.  The examiner explained that the Veteran did not have any bowel or bladder dysfunction or erectile dysfunction related to his lumbar spine disability because the Veteran had a diagnosis of hypogonadism and was being treated with testosterone; and VA medical records showed no evidence of bowel and bladder dysfunction conditions, and the Veteran denied any bowel dysfunction.  The examiner further addressed that although the Veteran stated he had difficulty holding urine for prolonged time and occasionally had urine leakage before he could make it to the bathroom, he denied being diagnosed with any specific urinary dysfunction or condition.  Also, the examiner noted the Veteran was on diuretics, which may contribute to his urinary symptoms.  The examiner further noted no other neurological abnormalities found on examination are related to the Veteran's lumbar spine disability.  Therefore, the Board concludes that there are no objective neurological abnormalities associated with the Veteran's lumbar spine, and separate ratings for any such disabilities are not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, although the Veteran's representative asserts in his February 2014 appellant brief that the Veteran is entitled to a higher rating under extra schedular rating for pain, fatigue, weakness, and additional functional limitation of movement and motion with exacerbating episodes, the evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is no indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's main symptoms were complaints of low back pain, weakness, fatigue, and stiffness.  The rating criteria specifically contemplate such symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  Further, the Veteran has been awarded a total disability rating based on individual unemployability due to his service-connected lumbar spine disability in concert with his other service-connected disabilities under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Therefore, in view of the foregoing discussion, application of the criteria from either the old or the revised rating schedule would not result in the assignment of an evaluation higher than 60 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine with lumbar strain and radiculopathy for the period following September 23, 2002.  His claim in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this aspect of his claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for degenerative disc disease of the lumbar spine with lumbar strain and radiculopathy for the period following September 23, 2002, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


